Citation Nr: 0318887	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  01-09 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for Parkinson's disease and 
dementia claimed as secondary to the service-connected 
disability of residuals of a shrapnel wound of the right 
forehead above the eye.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from 
September 1944 to December 1946.  This case originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 2001 rating decision issued by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which the appellant's claim of entitlement to 
secondary service connection for Parkinson's disease was 
denied.  

In a May 2002 decision, the Board denied the appellant's 
claim for secondary service connection.  The appellant 
appealed that Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In December 2002, the 
parties filed a Joint Motion for Remand and requested a stay 
of proceedings pending a ruling on the Joint Motion.  The 
bases for the Motion for Remand were that the Board had not 
adequately addressed VA's compliance with the duty to notify, 
under 38 U.S.C.A. § 5103(a), pursuant to the Court's holding 
in Charles v. Principi, 16 Vet. App. 370, 373-374 (2002) and 
that the Board had not provided adequate reasons and bases 
for its decision.  A December 2002 Order of the Court granted 
the Joint Motion and vacated the Board's decision.  The issue 
on appeal was remanded for readjudication pursuant to the 
provisions of 38 U.S.C.A. § 7252(a).

By letter dated May 7, 2002, the Board ruled favorably on the 
appellant's January 2002 motion to advance this case on the 
docket based on a finding of good cause, namely the medical 
status and advanced age of the appellant.  See 38 C.F.R. 
§ 20.900(c).


REMAND

The Board notes that the RO has not given the appellant 
notice of the pertinent provisions of 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 or of final rule published at 66 Fed. 
Reg. 45620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  This would normally be 
accomplished by the Statement of the Case (SOC) or a 
Supplemental Statement of the Case (SSOC).  Furthermore, as 
indicated in the Joint Remand, the provisions of 38 U.S.C.A. 
§ 5103(a) have not been satisfactorily fulfilled.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-374 (2002).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § § 5102, 5103, and 5103A 
(West 2002) and the final rule published 
at 66 Fed. Reg. 45620 (August 29, 2001) 
(codified at 38 C.F.R. § § 3.102, 
3.156(a), 3.159 and 3.326(a)) is fully 
complied with and satisfied.  In 
particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claim and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002).

2.  The RO should obtain the appellant's 
relevant medical treatment records 
pertaining to the diagnosis and treatment 
of Parkinson's disease and dementia from 
any VA facility identified by the 
appellant, to the extent not already on 
file.  

3.  The RO should obtain the appellant's 
relevant medical treatment records 
pertaining to the diagnosis and treatment 
of Parkinson's disease and dementia from 
any private doctor and/or hospital 
identified in the evidence or record or 
by the appellant, to the extent not 
already on file.  In particular, records 
from the Briarcliff Nursing Home, 
Brookwood Medical Center, Neurology 
Specialists of Alabama (Dr. Pearlman), 
Dr. Denver and Dr. Riser should be 
obtained.  The appellant should provide 
assistance as needed to obtain these 
records which should be associated with 
the claims file.

4.  After the above development is 
completed, and whether or not records are 
received which are pertinent, the RO 
should arrange for a review of the 
appellant's medical records by a board-
certified neurologist, due to the 
questions of etiology presented, in order 
to evaluate the etiology of the 
appellant's Parkinson's disease and 
dementia.  The claims file, including all 
in-service and post-service treatment 
records, should be made available to the 
reviewer.  The reviewer is requested to 
review the pertinent medical records and 
provide a written opinion as to the 
presence, etiology and onset of 
Parkinson's disease and any dementia.  

Specifically, the reviewer is requested 
to provide an opinion as to whether it is 
as likely as not that the appellant's 
Parkinson's disease and any documented 
dementia is etiologically related to the 
appellant's March 1945 shrapnel wound of 
the right forehead.  The reviewer should 
state whether the appellant's right 
forehead disability could have in any way 
caused the appellant's current 
Parkinson's disease and dementia.  
Reference should be made to all private 
and VA medical opinions of record, as 
well as a review of pertinent medical 
literature.

5.  Thereafter, the RO should 
readjudicate the appellant's secondary 
service connection claim at issue.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
attorney should be provided a 
Supplemental Statement of the Case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


